DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 4/13/21. Claim 16 is cancelled. Claims 1, 5-7, 12, 13, 15, 17 and 18 are currently pending and an action on the merits is as follows.

Claim Objections
 	Claim 1 is objected to because of the following informalities:  “the house” should be “the housing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:



 	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 and its dependent claims are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites that the electrodes are in contact with the same hand thus reciting the human body.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the processor and amplifier recited in this claim are the same or different than the processor and amplifier recited in claim 1.

Claim 17 recites the limitation "the equation of blood pressure versus pulse transmission" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the external receiving device is referring to as it is not mentioned earlier in the claims.
 	Claim 17 recites the limitation "the external receiving device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	
 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0296723 to Cho et al (“Cho”) in view of US 2005/0239075 to Yanagidaira et al. (“Yanagidaira”) US 2013/0301034 to Olds et al. (“Olds”) US 2005/0239493 to Batkin et al. (“Batkin”) and WO 2014/089665 to Harris et al (“Harris”).
Regarding claim 1, Cho teaches a sphygmomanometer, comprising: 
a housing (Figures 1-3); 
a display (Figures 1-3 screen 145)
a circuit board disposed within the housing (Figure 1; signal processing unit 130) and a power supply that are disposed within the housing (Figure 1; power unit 150); and 

wherein, the first electrode, the second electrode and the photoelectric sensor are provided at the surface of the housing (Figures 1-3, wherein all of the sensors are at the surface of the housing, e.g. not on the back of the device but all situated on the front), and the first, second and third electrode, the display and the photoelectric sensor are provide at a same side of the housing (Figures 1-3; paragraphs 52-54; the electrodes and the photosensor are on the same side as the display as the side is not further defined and all are on a front of the device. Additionally, Cho discloses that the arrangement of the electrodes can be changed based on the desired grip position)
the first electrode and the second electrode are configured to acquire an electrocardiosignal (paragraph 32, first and second electrode are used to determine the electrocardiogram), 
the third electrode is used as a feedback electrode (paragraph 32, the ECG is determined with the third electrode used as a feedback electrode like Applicant’s third electrode), 
the second electrode and third electrode are in contact with the same hand ([FIG2-3] the second electrode, electrode 113 of the device, and the third electrode 117 are held by the same hand)
the photoelectric sensor is configured to acquire a pulse wave signal (paragraph 35)
a processer integrated on the circuit board (Figure 1; processor 130); 

the power supply is electrically connected to the processer, the amplifier, the photoelectric sensor, and the display (Figure 1; power unit 150). 
Cho does not specifically disclose an amplifier, the first electrode and the second electrode are electrically connected to two ends of the amplifier respectively or that the third electrode can be electrically connected to one end of the amplifier connected to the second electrode. Yanagidaira teaches a similar pulse monitoring device that has an amplifier (paragraph 77; amplifier 6 electrically connected to microprocessor 20 with sensors 42, 41 and 82 with 82 and 42 connected to the same input. Sensor 41 corresponds to the first electrode and sensors 42 and 82 are the second and third electrodes). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Cho with the teachings of Yanagidaira in order to increase the power of the signal for processing. 
Cho does not specifically disclose that the sensors and the display are provided at the same side of the power supply away from the circuit board. Olds teaches another sensing device that has the power supply located on the other side of the circuit board 20 (Figure 2; power supply 22). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Cho with the teachings of Olds as it is no more than the combination of known prior art elements via known methods to arrive at the predictable result of a sensor system with a power supply located opposite the sensors.
Cho does not specifically disclose that the third electrode serves to suppress common-mode interference. Batkin teaches a similar ECG monitoring device that uses a third electrode to reject common-mode interference ([¶30]). Therefore it would have been obvious to one of 
Cho does not specifically disclose the device has a wrist strap. Harris teaches a similar device that has a wrist strap ([FIG3-6]). Therefore it would have been obvious for one of ordinary skill to allow for continuous unobtrusive monitoring ([¶79])
Regarding claim 12, Cho teaches the sphygmomanometer of claim 11, further comprising a processer and an amplifier which are integrated on the circuit board, wherein the first electrode and the second electrode are electrically connected to a positive end and a negative end of the amplifier, respectively; the photoelectric sensor is electrically connected to the processer (paragraphs 32, 60-73, wherein the signal processing unit inherently includes an amplifier).
Regarding claim 13, Cho teaches the sphygmomanometer of claim 12, wherein the amplifier is configured to acquire electrocardiosignal through the first electrode and the second electrode under a control of the processer and send the electrocardiosignal as acquired to the processer; the photoelectric sensor is configured to acquire pulse wave signal under a control of the processer and sends the pulse wave signal as acquired to the processer; the processer is configured to receive the electrocardiosignal sent by the amplifier and the pulse wave signal sent by the photoelectric sensor, recognize a peak point of the electrocardiosignal and a peak point of the pulse wave signal, determine a time difference between the peak point of the electrocardiosignal and the peak point of the pulse wave signal as a pulse transmission time, substitute the pulse transmission time into the equation of blood pressure versus pulse transmission time to calculate a blood pressure value (Figure 4; paragraphs 60-73, wherein the different in time between the R peak of the ECG and start of the pulse wave signal is used to determine the blood pressure).

Regarding claim 18, Cho teaches the sphygmomanometer of claim 12, wherein the processer is configured to store an equation of a blood pressure versus a pulse transmission time, the equation reflecting a relationship between the blood pressure and the pulse transmission time (paragraphs 60-73).
Regarding claim 19, Cho teaches the sphygmomanometer of claim 1, further comprising a power supply disposed within the housing (Figure 1; power unit 150).

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yanagidaira, Olds, Batkin and Harris as evidenced by US 2013/0281868 to Kawachi et al (“Kawachi”) and US 2005/0027203 to Umeda et al (“Umeda”).
Regarding claims 5-7, Cho teaches the sphygmomanometer of claim 1, but does not expressly teach the specifics of the electrode and photoelectric sensor sizing. Cho teaches a blood pressure measuring device in which the electrodes are sized to fit a cellular phone and a fingertip (see Figures 1-3). As evidenced by Kawachi (paragraph 39 – thickness of 0.3-1.5mm) and Umeda (paragraph 76 – length and width of contact surface on portable device 20 mm by 30 mm), electrodes on portable devices are known to have sizing to fit a finger.  Where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Cho with the optimal sizing for electrodes.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yanagidaira, Olds, Batkin and Harris and US 2017/0202514 to Nousianinen et al (“Nousianinen”).
Regarding claim 15, Cho as modified by Harris teaches a wrist mounted device in which the structure resembles a watch (see Figures 3-6). Nousianinen teaches a biometric monitor strap that also resembles a watch that has a length of 35 mm to 45 mm, a width of 28 mm to 35 mm, and a thickness of 9 mm to 15 mm (paragraph 43, wherein the estimated dimensions of the watch face are discussed in detail). Where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Cho with the optimal sizing as taught by Nousianinen for the sphygmomanometer.

Response to Arguments
Applicant's arguments filed 4/13/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Cho as modified does not disclose the same hand contacting the second and third electrodes, Examiner respectfully disagrees. It is not Yanagidaira that teaches this feature but Cho. The device of Cho when held as shown in FIG. 3 one hand is contacting the first and third electrodes. It is noted that the first and second electrode of Cho are interchangeable in their naming convention. In the current rejection the first electrode of Cho is considered the second electrode. 
Additionally, even though Umeda is not currently relied on, Examiner respectfully disagrees with Applicant’s interpretation of Umeda. Umeda teaches a similar ECG device that when held as shown in FIG. 7 the same hand contacts electrodes 110 and 130 ([¶15]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Umeda et al. US 2005/0027203.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL A CATINA/            Examiner, Art Unit 3791                        

/TSE W CHEN/            Supervisory Patent Examiner, Art Unit 3791